DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action consists of eight (8) election-of-species requirements and does not address the merits of the claims.
Status of the Claims
Claims 1-29, as originally filed on 18 March 2022, are pending.
Election-of-Species Requirements
First, referring to line 2 of claim 1, Applicant is required to elect one of the five classes of organism recited therein for growing on the cell culture.  Those five classes are as follows: virus, bacterium, fungus, parasite, and tumor cell.  Thereafter, Applicant is additionally required to elect one species of organism within the elected class for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  An example of a proper election is as follows: “Applicant elects (i) virus as the class of organism for growing on the cell culture and (ii) Varicella-zoster as the species of virus for growing on the cell culture.”
Second, referring to lines 16-17 of claim 1, Applicant is required to elect one of the five classes of medication recited therein for adding to the dead organism.  Those five classes are as follows: antiviral, antibacterial, antifungal, antiparasitic, and anti-neoplastic.  Thereafter, Applicant is additionally required to elect one species of medication compound within the elected class for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  An example of a proper election is as follows: “Applicant elects (i) antiviral as the class of medication for adding to the dead organism and (ii) valacyclovir as the species of antiviral for adding to the dead organism.”
Third, referring to line 19 of claim 1, Applicant is required to elect a species that corresponds to the “need” of the patient.  Specifically, Applicant is required to elect one species of disease designated for treatment or prevention by the therapeutic vaccine.  Applicant is cautioned that an election directed to a broad class of disease (e.g., viral disease, cancer, inflammatory disease) will likely not be considered adequate.  Rather, Applicant is required to elect a single, art-recognized disease for prosecution on the merits.  
Fourth, referring to lines 21-22 of claim 1, it is unclear whether the organism “in the body of the patient” is there as a result of administration of the therapeutic vaccine or is already present in the patient’s body at the time of administration (for example, the patient already has a Varicella-zoster infection at the time of administration).  The examiner will assume that the first election (see paragraph 4 above) essentially corresponds also to any organism already present in the patient’s body at the time of administration.  If Applicant desires otherwise, then Applicant is additionally required to elect a class of organism already present in the patient’s body, as well as a species of organism within that elected class, for prosecution on the merits.
Fifth, Applicant is required to elect one species of route of administration for the therapeutic vaccine for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claims 22-25, which concern routes of administration.  An example of a proper election is as follows: “Applicant elects oral as the route of administration for the therapeutic vaccine.”
Sixth, Applicant is required to elect one species of methylene blue enhancer for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claims 5, 6, and 26.  Applicant is required to elect a single substance, compound, or molecule for prosecution on the merits.  An example of a proper election is as follows: “Applicant elects gold nanoparticle as the methylene blue enhancer.”  
Seventh, Applicant is required to elect one species of additional compound for inclusion in the therapeutic vaccine for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claims 2 and 14.  Applicant is cautioned that an election directed to a broad class (e.g., cell pathway inhibitor, inflammatory pathway inhibitor) will likely not be considered adequate.  Applicant is required to elect a single substance, compound, or molecule for prosecution on the merits.  
Eighth, Applicant is required to elect one species of co-administered medication for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claims 3 and 7-12.  The examiner notes that those claims concern medications that are not necessarily included in the therapeutic vaccine composition, itself.  Applicant is cautioned that an election directed to a broad class of medication (e.g., immune stimulator) will likely not be considered adequate.  Applicant is required to elect a single substance, compound, or molecule for prosecution on the merits.  
There is an examination and search burden for the patentably distinct species identified above due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is again reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
13 August 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611